DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-16 are currently pending.
Priority

    PNG
    media_image1.png
    146
    1053
    media_image1.png
    Greyscale
(filing receipt dated 1/25/2021).
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a compound of formula (a1).
Group II, claim(s) 8 and 9, drawn to a curing agent and curable composition comprising the compound of formula (a1).
Group III, claim 10, drawn to a cured product of the curable composition of claim 9.
Group IV, claim 11, drawn to a method for producing a cured product.
Group V, claims 12 and 13, drawn to a method for producing a compound of formula (a1) comprising hydrogenating a nitro group of an aromatic nitro compound of formula (a1-1).
Group VI, claims 14 and 15, drawn to a method for producing a compound of formula (a1) comprising deprotecting a compound of formula (a1-2).
Group VII, claim 16, drawn to a method for producing a compound of formula (a1) comprising reacting a compound of formula (a1-1a) with a compound of formula (a1-3b) and a compound of formula (a1-3c).  
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of the compound of formula (a1) in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of He (“Synthesis, thermal properties and curing kinetics of fluorine diamine-based benzoxazine containing ester groups” European Polymer Journal, 2013, 49, p. 2759-2768, of record in the IDS filed on 1/23/2020).  He teaches the following compound (see Scheme 1 on p. 2761):

    PNG
    media_image2.png
    165
    330
    media_image2.png
    Greyscale
 which corresponds to a compound of instant formula (a1) wherein Y1, Y2, Y3, and Y4 are all phenyl (aromatic hydrocarbon rings); R is a single bond; n1-n6 are all 0 such that R1a, R1b, R2a, R2b, R3a, and R3b are nothing; X1 and X2 are –CO-O-; and n7 and n8 are both 1 (such that n7+n8 = 2 and n3+n7 and n4+n8 are both 1).
Species Election Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required, in reply to this action and regardless of which of Groups I-VII is elected above, to additionally elect a single species of a compound of formula (a1) (for example, one of the compounds in [0035 or 0036] of the specification as filed) to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-16.
The species of formula (a1) lack unity of invention because even though the inventions of these groups require the technical feature of the genus of formula (a1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of He (for the same reasons presented in the Group restriction requirement above).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622